10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ABDUL MANSOUR and JULIA MANSOUR, | No. 2:18-cv-01757-BJR
husband and wife,
STIPULATION AND ORDER TO

Plaintiffs, CONTINUE PRETRIAL DEADLINES

Vs. WITHOUT ORAL ARGUMENT

BRITISH AIRWAYS, PLC, a Foreign
Corporation; HUNTLEIGH USA, Corporation,

Defendants.

 

I. RELIEF REQUESTED
Defendants British Airways, PLC and Huntleigh USA Corporation and Plaintiffs
Abdul Mansour and Julia Mansour, hereby stipulate and move the Court for an order

extending the pretrial deadlines as good cause exists as set forth below.

Il. FACTS
This is a personal injury case against British Airways, PLC and Huntleigh USA

brought by Plaintiff, Abdul Mansour, a disabled passenger who was injured in a fall while
being unsuccessfully lifted aboard British Air Flight 0048 at SeaTac airport on January 10,
2018. (Dkt. #1 93.5). Mr. Mansour was to be assisted onto the aircraft and to his seat by

two employees of Huntleigh USA, with whom British Airways had contracted to provide

STIPULATION AND ORDER TO CONTINUE NORTHCRAFT BIGBY PC

PRETRIAL DEADLINES - 1 [2:18-cv-01757-BJR] 819 Virginia Street / Suite C-2
Seattle, Washington 98101

tel: 206-623-0229
Jax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

such services to disabled passengers. (/d.) The plaintiffs filed their complaint for damages
on December 7, 2018. (Dkt. #1). Defendant British Airways, PLC answered on March 5,
2019. (Dkt. # 20). Defendant Huntleigh USA answered on March 28, 2019. (Dkt.# 25).
All parties in this case have diligently worked to complete discovery and counsel for all
parties have fostered and shared an amicable working relationship that has served to
facilitate discussions during the course of this lawsuit. The parties agree that the interests
of justice would be furthered by additional discovery, including deposition testimony. The
extra time for discovery and expert opinions will facilitate discussions regarding settling.

Despite counsel’s diligent efforts, key discovery still remains to be completed. Namely,
Defendants need to have their expert perform an Independent Medical Exam. However,
despite all parties’ efforts to schedule the IME in a timely manner, the first date that the
IME could be scheduled was November 18, 2019. (Declaration of Mark Northcraft,
hereafter “Northcraft Decl.” 71). Plaintiff has been travelling outside of the country,
making it impossible to schedule the IME prior to mid-November. (Jd.) Defendants’
experts require the results from this IME to form their opinions and write their reports.
Expert reports are currently due on October 31, 2019. (Dkt. #26).

Further, Plaintiff desires to attend the depositions of Lenny Tala and Abdinasir Fahiye,
the workers who were involved in the accident. (Northcraft Decl. §2). Therefore, the
parties have not been able to schedule those depositions either, as Plaintiff is still out of the
country. (/d.)

III. STATE OF ISSUE

Whether this Court should continue the pretrial deadlines as there is good cause to do
so?

STIPULATION AND ORDER TO CONTINUE NORTHCRAFT BIGBY PC

PRETRIAL DEADLINES - 2 [2:18-cv-01757-BJR] 819 Virginia Street / Suite C-2
Seattle, Washington 98101

tel: 206-623-022¢
Jax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

IV. EVIDENCE RELIED UPON
1. The Declaration of Mark S. Northcraft;
2. The files and documents herein. |
V. AUTHORITY

Under the federal rules of civil procedure “[a] schedule may be modified only for good
cause and with the judge's consent.” FRCP 16(b)(4). There is good cause to continue the
pretrial deadlines here. Despite all parties’ efforts, discovery is not yet complete.
Defendants’ experts require the results from the IME to fully form their opinions and write
their reports. (Northcraft Decl. 1). More, key witnesses Lenny Tala and Abdinasir Fahiye
have yet to be deposed and these witnesses will not be deposed until after November 14,
2019 so that Plaintiff will be available to attend the depositions as well. (Northcraft Decl.
2). In order to, facilitate further discovery of relevant facts in the lawsuit, and facilitate
settlement negotiations, the parties agree the pretrial deadlines in this matter be continued

by ninety days.

VI. CONCLUSION

For the foregoing reasons, all parties request this Court continue all pretrial deadlines

by ninety days.

DATED this 30" day of October, 2019.

/s/ Mark S. Northcraft

Mark S. Northcraft, WSBA #7888
Northcraft Bigby PC

819 Virginia Street, Suite C-2

Seattle, WA 98101

Telephone: (206) 623-0229

Facsimile: (206) 623-0234

E-mail: mark _northcraft@northcraft.com
Attorney for Defendants

STIPULATION AND ORDER TO CONTINUE NORTHCRAFT BIGBY PC

PRETRIAL DEADLINES - 3 [2:18-cv-01757-BJR] 819 Virginia Street / Suite C-2
Seattle, Washington 98101

tel: 206-623-0229
fax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Pursuant to a stipulation between the parties and good cause having been found,

IT IS HEREBY ORDERED that:

1. All pretrial deadlines in this matter are to be continued ninety days. The

clerk shall issue a new minute order setting forth the new deadlines in this matter pursuant

to FRCP 16(b).

IT IS SO ORDERED.

ot
DATED this 3] day of __Detohar “en ,
k Jan. bevel debhatere

PRESENTED BY:
E-Signature Authorized

/s/ Franklin L. Smith

Franklin L. Smith, WSBA #14527
Attorney for Plaintiffs

Law Offices of Franklin L. Smith
2025 Ist Avenue, Suite 1200
Seattle, WA 98121

Phone: 206-464-1911

Email: frank@flyonsmith.com
Attorney for Plaintiffs

/s/ Mark S. Northcraft

Mark S. Northcraft, WSBA #7888
Northcraft Bigby PC

819 Virginia, Suite C-2

Seattle, WA 98101

Telephone: (206) 623-0229

Email: mark northcraft@northcraft.com
Attorney for Defendants

STIPULATION AND ORDER TO CONTINUE
PRETRIAL DEADLINES - 4 [2:18-cv-01757-BJR]

BARBARA J. R@THSTEIN
United States District Judge

NORTHCRAFT BIGBY PQ
819 Virginia Street / Suite C-2
Seattle, Washington 98101
tel: 206-623-0226

Jax: 206-623-0234

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CERTIFICATE OF SERVICE
I hereby certify that on October 30, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the following:

Franklin L. Smith

Attorney for Plaintiffs

Law Offices of Franklin L. Smith
2025 Ist Avenue, Suite 1200
Seattle, WA 98121

frank@flyonsmith.com
Attorney for Plaintiffs

SIGNED in Seattle, Washington on October 30, 2019.

/s/ Nichole A. Edwards

Nichole A. Edwards

nikki _edwards@northcraft.com
Legal Assistant to Mark S. Northcraft

STIPULATION AND ORDER TO CONTINUE NORTHCRAFT BIGBY PC

PRETRIAL DEADLINES - 5 [2:18-cv-01757-BJR] 819 Virginia Street / Suite C-2
Seattle, Washington 98101

tel: 206-623-0229
Jax: 206-623-0234

 
